  Case 13-81835       Doc 84     Filed 11/01/18 Entered 11/01/18 12:39:26           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

CHRISTINA L. CONNELLY                                        CASE NO. 13-81835


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Midfirst Bank                                   Court claim #: 2
Last four digits of any number used to identify the debtor’s account: 2627


 Final Cure Amount
 Amount of Prepetition Arrears         $25,193.25 (Per Amended Proof of Claim)


 Amount Paid by Trustee                $25,193.25




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 11/1/18                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 1st
Day of November, 2018

Dated: 11/1/18                                /s/Cynthia K. Burnard
 Case 13-81835   Doc 84    Filed 11/01/18 Entered 11/01/18 12:39:26   Desc Main
                             Document     Page 2 of 2

MIDFIRST BANK
BANKRUPTCY DEPARTMENT
999 NW GRAND BLVD
OKLAHOMA CITY, OK 73118-6116

CITIMORTGAGE INC
1000 TECHNOLOGY DR.
O’FALLON, MO 63368

CODILIS & ASSOCIATES PC
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

RICHARD B ARONOW #3123969
FISHER & SHAPIRO LLC
2121 WAUKEGAN ROAD SUITE 301
BANNOCKBURN, IL 60015

CHRISTINA L. CONNELLY
107 WINGTIP WAY
MACHESNEY PARK, IL 61115

ATTORNEY GARY C. FLANDERS
ONE COURT PLACE, #201
ROCKFORD, IL 61101
